Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Examiner and Applicant had an interview on May 10, 2022 to discuss 103 and Double Patenting rejections. An interview summary is included.
Applicant’s amendment filed May 11, 2022 is acknowledged and has been entered.  
Terminal Disclaimer filed May 11, 2022 is acknowledged and has been entered.
Applicant’s amendments, arguments and Terminal Disclaimer filed May 11, 2022 have overcome the rejections set forth in the Office Action of March 10, 2022, which are hereby withdrawn. 
Claims 1, 8, 12-15, 19 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 6, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 8, 16, 17, and 20 have been amended.
Claims 7, 10, 11 and 18 have been cancelled.
Accordingly, claims 1, 8, 12-17, 19 and 20 are under consideration.

EXAMINER’S AMENDMENT
	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
 
	The application has been amended as follows: 
	In the claims:
In claim 13, “a polynucleotide of claim 12” was replaced by -- the polynucleotide of claim 12--.
	In claim 16, at line 2, “cells of the cancer express” was replaced by – cells of the cancer over-express--.
	Authorization for this Examiner’s Amendment was given in a telephone call with Thomas Kowalski on May 18, 2022.

Claims 1, 8, 12-17, 19 and 20 are allowed and renumbered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/            Examiner, Art Unit 1642                                                                                                                                                                                            

/PETER J REDDIG/           Primary Examiner, Art Unit 1642